Citation Nr: 1019879	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-17 203	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




REMAND

The Veteran had active military service from October 1941 to 
January 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran requested a hearing before the Board in a May 
2009 substantive appeal.  A hearing was scheduled for March 
29, 2010, at the RO in Detroit.  In March 2010, the Veteran's 
representative notified VA that the Veteran wished to cancel 
the hearing.  Under these circumstances, the Board finds that 
the Veteran has been afforded his opportunity for a hearing 
and that his request to testify before the Board has been 
withdrawn.  38 C.F.R. § 20.704(e) (2009). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Special monthly compensation (SMC) is payable in addition to 
the basic rate of compensation otherwise payable on the basis 
of degree of disability.  See 38 U.S.C.A. § 1114 (West Supp. 
2009); 38 C.F.R. § 3.350 (2009).  The Veteran has been denied 
SMC based on the need for regular aid and attendance of 
another person and housebound status as a result of service-
connected disability.

A veteran will be considered to be in need of aid and 
attendance if he:  (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c) (2009).

Under 38 C.F.R. § 3.352(a), determinations as to the need for 
aid and attendance must be based on actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions as:  
inability of the claimant to dress or undress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of the claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers inherent in his daily 
environment.

A veteran being "bedridden" will be a proper basis for the 
determination.  "Bedridden" is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (2009).

Increased compensation may also be received at the housebound 
rate if a veteran has a single service-connected disability 
rated as total and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of service-connected 
disability or disabilities, is permanently housebound.  
38 C.F.R. § 3.350(i).

A veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  Id.

The evidence of record suggests that the Veteran may require 
aid and attendance of another person and may be housebound.  
However, it is unclear whether this is the case solely as a 
result of his service-connected disabilities or whether it is 
a result of consideration of non-service-connected 
disabilities.  The Veteran has been awarded service 
connection for:  posttraumatic stress disorder (PTSD), 
evaluated as totally (100 percent) disabling; malaria, 
evaluated as noncompensably (zero percent) disabling; and 
filariasis, evaluated as noncompensably disabling. 

The Veteran asserts that the effects of his PTSD cause him to 
require the regular aid and assistance of another person and 
to be housebound.  The Veteran's representative argues that, 
although the Veteran's non-service-connected disabilities 
affect him greatly, his PTSD alone is sufficient to warrant 
the award of SMC.  (The Board notes that there is no 
indication that the Veteran's malaria or filariasis is active 
or resulting in any current residual disability.)

Two medical reports addressing the matter are of record in 
the form of a May 2008 VA aid and attendance, and housebound 
status, field examination, as well as an October 2008 report 
from a Dr. M.M.  The two reports list diagnoses of PTSD, 
depression, anxiety, macular degeneration, cataracts, 
diabetes mellitus, anemia, hypertension, coronary artery 
disease, congestive heart failure, arthritis of the left 
knee, renal failure, and chronic obstructive pulmonary 
disease.  However, the reports fail to differentiate between 
the effects of the Veteran's PTSD and the other disabilities.  
In light of the equivocal state of the evidence, the Board 
finds that the Veteran should be afforded a VA examination in 
order to address whether there is a factual need for aid and 
attendance and whether the Veteran is housebound solely as a 
result of his service-connected disabilities.

The claims file is devoid of any recent treatment records.  
It appears that the Veteran receives treatment at the VA 
Medical Center (VAMC) in Ann Arbor, Michigan.  According to 
the representative, the Veteran was hospitalized in the 
psychiatric ward at that facility in March 2010.  On remand, 
the March 2010 hospitalization report and all other treatment 
records should be obtained from the Ann Arbor VAMC.

Information in the claims file shows that the Veteran has 
also received recent care at Arbor Manor Rehabilitation and 
Nursing Center and Heartland Health Care Center.  A record 
request should be made to these two facilities.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment 
records from the Ann Arbor VAMC, 
including the hospitalization report from 
March 2010, and associate the records 
with the claims folder.

2.  Request clinical records from Arbor 
Manor Rehabilitation and Nursing Center 
and Heartland Health Care Center.  Obtain 
a release from the Veteran as necessary.

3.  Schedule the Veteran for a VA 
examination with a clinician with the 
expertise to determine if the Veteran has 
a need for regular aid and attendance or 
is housebound due solely to his service-
connected disabilities-PTSD, malaria, 
and filariasis.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2009).)  In light of 
the Veteran's circumstances, the 
examination should be scheduled at the VA 
or non-VA facility in which he resides, 
if feasible.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the individual designated to examine 
the Veteran.  The examiner should provide 
an opinion as to the medical 
probabilities that the Veteran's service-
connected disabilities result in physical 
or mental impairment that render him so 
helpless as to require the regular aid 
and attendance of another person or 
result in the Veteran being confined to 
his house (or ward or clinical areas, if 
institutionalized) or immediate premises.  
The effect of non-service-connected 
disabilities must be excluded from 
consideration.  All opinions should be 
set forth in detail and explained in the 
context of the record.

4.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

